 

Exhibit 10.2

 



DIRECTOR PROPRIETARY INFORMATION AGREEMENT

 

THIS DIRECTOR PROPRIETARY INFORMATION AGREEMENT (the “Agreement”) is made as of
December __, 2017, by and between APOLLO MEDICAL HOLDINGS, INC., a Delaware
corporation (“ApolloMed”), and __________ (the “Director”).

 

WHEREAS, the Director has agreed to serve on the Board of Directors of ApolloMed
(the “Board”);

 

WHEREAS, the parties desire to assure the confidential status of the information
which may be disclosed by ApolloMed to the Director in connection with the
Director serving on the Board; and

 

NOW THEREFORE, in reliance upon and in consideration of the following
undertaking, the parties agree as follows:

 

1.           Subject to the limitations set forth in Paragraph 2, all
information disclosed by ApolloMed to the Director shall be deemed to be
“Proprietary Information.” In particular, Proprietary Information shall be
deemed to include any information, process, technique, algorithm, program,
design, drawing, formula or test data relating to any research project, work in
process, future development, engineering, manufacturing, marketing, servicing,
financing or personnel matter relating to ApolloMed, any of its affiliates or
subsidiaries, present or future products, sales, suppliers, customers,
employees, investors, or business of ApolloMed or any of its affiliates or
subsidiaries, whether or oral, written, graphic or electronic form.

 

2.           The term “Proprietary Information” shall not be deemed to include
the following information: (i) information which is now, or hereafter becomes,
through no breach of this Agreement on the part of the Director, generally known
or available to the public; (ii) is known by the Director at the time of
receiving such information; (iii) is hereafter furnished to the Director by a
third party, as a matter of right and without restriction on disclosure; or (iv)
is the subject of a written permission to disclose provided by ApolloMed.

 

3.           The Director shall maintain in trust and confidence and not
disclose to any third party or use for any unauthorized purpose any Proprietary
Information received from ApolloMed.  The Director may use such Proprietary
Information only to the extent required to accomplish the purposes of his
position at ApolloMed.  The Director shall not use Proprietary Information for
any purpose or in any manner which would constitute a violation of any laws or
regulations, including without limitation the export control laws of the United
States.  No other rights of licenses to trademarks, inventions, copyrights, or
patents are implied or granted under this Agreement.

 

4.           Proprietary Information supplied shall not be reproduced in any
form except as required to accomplish the intent of this Agreement.

 

5.           The Director represents, warrants and covenants that he shall
protect the Proprietary Information received with at least the same degree of
care used to protect his or her own Proprietary Information from unauthorized
use or disclosure. 

 

6.           All Proprietary Information (including all copies thereof) shall
remain in the property of ApolloMed, and shall be returned to ApolloMed (or
destroyed) after the Director's need for it has expired, or upon request of
ApolloMed, and in any event, upon the expiration or termination of that certain
Board of Directors Agreement, of even date herewith, between ApolloMed and the
Director (the “Director Agreement”).

 



 1 

 

 

7.           Notwithstanding any other provision of this Agreement, disclosure
of Proprietary Information shall not be precluded if such disclosure:

 

(a)           is in response to a valid order, including a subpoena, of a court
or other governmental body of the United States or any political subdivision
thereof; provided, however, that to the extent reasonably feasible, the Director
shall first have given ApolloMed notice of the Director’s receipt of such order
and ApolloMed shall have had an opportunity to obtain a protective order
requiring that the Proprietary Information so disclosed be used only for the
purpose for which the order was issued;

 

(b)           is otherwise required by law; or

 

(c)           is otherwise necessary to establish rights or enforce obligations
under this Agreement, but only to the extent that any such disclosure is
necessary.

 

8.           This Agreement shall continue in full force and effect during the
term of the Director Agreement. This Agreement may be terminated at any time
thereafter upon thirty (30) days written notice to the other party.  The
termination of this Agreement shall not relieve the Director of the obligations
imposed by Paragraphs 3, 4, 5 and 11 of this Agreement with respect to
Proprietary information disclosed prior to the effective date of such
termination and the provisions of these Paragraphs shall survive the termination
of this Agreement indefinitely with respect to Proprietary Information that
constitutes “trade secrets” and for a period of eighteen (18) months from the
date of such termination with respect to other Proprietary Information.

 

9.           This Agreement shall be governed by the laws of the State of
California as those laws are applied to contracts entered into and to be
performed entirely in California by California residents.

 

10.          This Agreement contains the final, complete and exclusive agreement
of the parties relative to the subject matter hereof and may not be changed,
modified, amended or supplemented except by a written instrument signed by both
parties.

 

11.           Each party hereby acknowledges and agrees that in the event of any
breach of this Agreement by the Director, including, without limitation, an
actual or threatened disclosure of Proprietary Information without the prior
express written consent of ApolloMed, ApolloMed will suffer an irreparable
injury, such that no remedy at law will afford it adequate protection against,
or appropriate compensation for, such injury.  Accordingly, each party hereby
agrees that ApolloMed shall be entitled to specific performance of the
Director's obligations under this Agreement, as well as such further injunctive
relief as may be granted by a court of competent jurisdiction.

 

Director:   Apollo Medical Holdings, Inc.                           Signature:  
  Signature:           Print Name: [FULL NAME]   Print Name: Warren Hosseinion,
M.D.       Title: Co-Chief Executive Officer

 



 2 

 

 